Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Asao et al. (USP 6,142,461), discloses a sheet post-processor comprising: a processing tray (24; 138); a sheet discharge port (1a; 122); a discharge roller pair (48,52; 131); a pair of cursor members (142,143) that are arranged so as to be reciprocatable in a direction orthogonal to a sheet discharge direction (fig.24,25); and a pair of support members (149,150) that are displaced between a retracted position and a position supporting a sheet (fig.24,25).
However, the prior art does not fairly disclose, alone or in combination, at least an interlocking mechanism that causes the pair of support members to be displaced to a protruding position or the retracted position in accordance with movement of the pair of cursor members, wherein the pair of coupling members are coupled to or decoupled from the cursor members in accordance with movement of the cursor members, as claimed.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/25/2022